MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                        Feb 27 2017, 9:36 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    CLERK
                                                                         Indiana Supreme Court
court except for the purpose of establishing                                Court of Appeals
                                                                              and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                     Curtis T. Hill, Jr.
Oldenburg, Indiana                                     Attorney General of Indiana

                                                       Justin F. Roebel
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                         IN THE
    COURT OF APPEALS OF INDIANA

Isiah Williams,                                        February 27, 2017
Appellant-Defendant,                                   Court of Appeals Case No.
                                                       49A02-1606-CR-1204
        v.                                             Appeal from the Marion Superior
                                                       Court
State of Indiana,                                      The Honorable Shannon L.
Appellee-Plaintiff.                                    Logsdon, Judge
                                                       Trial Court Cause No.
                                                       49G21-1507-CM-25444



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1204 | February 27, 2017         Page 1 of 6
                                      Statement of the Case
[1]   Isiah Williams appeals his conviction, following a bench trial, for carrying a

      handgun without a license, as a Class A misdemeanor. Williams raises one

      issue for our review, namely, whether the State presented sufficient evidence to

      support his conviction. We affirm.


                                Facts and Procedural History
[2]   On the afternoon of July 14, 2015, Indianapolis Metropolitan Police

      Department (“IMPD”) Officer Jacqueline Stackman surveilled Bryisha

      Dickerson’s apartment and Dickerson’s vehicle in order to execute a warrant

      that authorized a buccal swab of Dickerson’s boyfriend, Williams. After

      Officer Stackman arrived she requested backup. Approximately thirty-five

      minutes later, IMPD Officers Steve Scott, Erik Forestal, and Brian Allen

      arrived at the scene. Officer Stackman then saw Williams and Dickerson exit

      Dickerson’s apartment. Williams was using crutches. Dickerson assisted

      Williams into the driver’s seat of her vehicle.


[3]   As Williams was entering the vehicle, Officer Scott pulled his vehicle in front of

      it and activated the emergency lights. Officer Scott stated to Williams, “Police,

      show me your hands.” Tr. at 12. At the time, Williams was leaning across the

      driver’s seat and middle console and down into the passenger-side floorboard.

      Id. at 13, 26, 34. According to Officer Scott, Williams appeared to be “either

      reaching for something or putting something away.” Id. at 34. Williams

      complied with the officer’s order to show his hands, and the officers secured


      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1204 | February 27, 2017   Page 2 of 6
      him. Officers Stackman and Scott then observed a handgun visible on the

      passenger side floorboard.


[4]   During a pat down for weapons, Officer Scott asked Williams, “Do you have

      any weapons on you?” Id. at 38. Williams pointed to the handgun on the

      floorboard and stated, “Yes, I have one right there.” Id. at 38, 43. One of the

      IMPD officers arrested and searched Williams and found marijuana in his

      pants pocket. A crime scene specialist later recovered the handgun but found

      no fingerprints on the weapon.


[5]   The State charged Williams with carrying a handgun without a license, as a

      Class A misdemeanor, and possession of marijuana, as a Class B

      misdemeanor.1 At the bench trial, Dickerson testified that the handgun was

      hers, that she had received it that day as a gift from her friend Roy Cole, and

      that Cole had left the gun in Dickerson’s vehicle. According to Dickerson, Cole

      placed the gun in the car “a pretty good time” prior to when the police arrived,

      but she acknowledged that she had previously claimed under oath that Cole

      placed the gun in the car “a couple of minutes” before police arrived. Id. at 64,

      69. The officers also testified and informed the court that Williams had

      identified the firearm as his at the scene. The court found Williams guilty as

      charged. In support of its judgment, the court stated that it did not find




      1
          Williams does not appeal his conviction for possession of marijuana.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1204 | February 27, 2017   Page 3 of 6
      Dickerson to be a credible witness. The court sentenced Williams accordingly,

      and this appeal ensued.


                                    Discussion and Decision
[6]   Williams contends that the State failed to provide sufficient evidence to support

      his conviction for carrying a handgun without a license. In reviewing a

      sufficiency of the evidence claim, we neither reweigh the evidence nor assess

      the credibility of the witnesses. See, e.g., Jackson v. State, 925 N.E.2d 369, 375

      (Ind. 2010). We consider only the probative evidence and reasonable inferences

      therefrom that support the conviction, Gorman v. State, 968 N.E.2d 845, 847

      (Ind. Ct. App. 2012), trans. denied, and we “consider conflicting evidence most

      favorably to the trial court’s ruling,” Wright v. State, 828 N.E.2d 346, 352 (Ind.

      2005). We affirm if the probative evidence and reasonable inferences drawn

      from that evidence “could have allowed a reasonable trier of fact to find the

      defendant guilty beyond a reasonable doubt.” Jackson, 925 N.E.2d at 375.


[7]   To prove Williams carried a handgun without a license, the State was required

      to prove beyond a reasonable doubt that Williams carried a handgun “in any

      vehicle or on or about [his] body without being licensed . . . to carry a

      handgun.” Ind. Code § 35-47-2-1(a) (2015). “To satisfy these elements, the

      State must prove the defendant had either actual or constructive possession of

      the handgun.” Deshazier v. State, 877 N.E.2d 200, 204 (Ind. Ct. App. 2007),

      trans. denied. “A person constructively possesses contraband when the person

      has (1) the capability to maintain dominion and control over the item; and (2)


      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1204 | February 27, 2017   Page 4 of 6
      the intent to maintain dominion and control over it.” Gray v. State, 957 N.E.2d

      171, 174 (Ind. 2011).


[8]   Both capability to control and intent to control may be inferred from the

      defendant’s possessory interest in the location where the firearm is found, even

      when that possessory interest is not exclusive. Id. However, when the

      possessory interest is not exclusive,


              the State must support th[e] inference [of intent to control the
              item] with additional circumstances pointing to the defendant’s
              knowledge of the presence and the nature of the item. We have
              previously identified some possible examples, including (1) a
              defendant's incriminating statements; (2) a defendant's
              attempting to leave or making furtive gestures; (3) the location of
              contraband like drugs in settings suggesting manufacturing; (4)
              the item's proximity to the defendant; (5) the location of
              contraband within the defendant's plain view; and (6) the
              mingling of contraband with other items the defendant owns.


      Id. at 174-75 (internal citations omitted). This list, however, is not exhaustive.

      Johnson v. State, 59 N.E.3d 1071, 1074 (Ind. Ct. App. 2016). The ultimate

      inquiry is whether a reasonable fact-finder could conclude from the evidence

      that the defendant knew of the nature and presence of the contraband. Id.

      (citing Gray, 957 N.E.2d at 174-75).


[9]   Here, Williams did not have exclusive control over the vehicle in which the

      handgun was located. However, the handgun was in plain view on the

      floorboard of a vehicle solely occupied by Williams. Williams reached toward

      the area where the gun was found as officers arrived. When asked if he had

      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1204 | February 27, 2017   Page 5 of 6
       weapons, Williams admitted, “Yes, I have one right there” and pointed to the

       firearm, which demonstrated that he had knowledge of the presence and nature

       of the handgun in the car. Tr. at 38, 43. And, while Williams did not own the

       car, he was entering the driver’s seat and had the key to the vehicle. That was

       sufficient evidence to support the trial court’s conclusion that Williams

       constructively possessed the firearm. See, e.g., Grim v. State, 797 N.E.2d 825,

       831 (Ind. Ct. App. 2003) (holding that the defendant’s “close proximity to the

       handguns, in addition to the fact that one of the handguns was plainly visible

       when the passenger door was open and that there were bullets and ammunition

       in plain view, [was] sufficient circumstantial evidence” to support the

       conviction of carrying a handgun without a license).


[10]   However, Williams contends that the evidence was insufficient because

       Dickerson testified that someone else placed the handgun in the car and it is

       possible that Williams may not have been reaching toward the gun but rather

       “attempting to position his [injured] body” into the car. Appellant’s Br. at 13.

       This contention is simply a request that we reweigh the evidence and reevaluate

       the credibility of Dickerson, which we will not do. See, Jackson, 925 N.E.2d at

       375. We affirm Williams’ conviction.


[11]   Affirmed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1204 | February 27, 2017   Page 6 of 6